Opinion issued March 26, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00312-CV



AUTRY LEE JONES,  Appellant

V.

LIEUTENANT COMMANDER CARL PARKS, ET AL.,  Appellees



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2006-68111



MEMORANDUM OPINION	Appellant, Autry Lee Jones, has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  On November 12, 2007, the
trial court sustained a contest to appellant's post-judgment affidavit of indigence. 
After being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.